F. STROUD, Jr., Chief Judge, concurring. I concur. It is clear that at the time this divorce was granted and joint custody was awarded, these parties were not working in concert with each other to raise this child. The chancellor acknowledged in her letter opinion that “communication between the two parties has been almost nonexistent [and that] they each harbor much bitterness toward each other.” Under those circumstances and under the considerations required of us by Thompson v. Thompson, 63 Ark. App. 89, 974 S.W.2d 494 (1998), the chancellor erred in awarding joint custody. However, it has now been over a year since the divorce was granted and joint custody was awarded. Circumstances may well have changed, for the better or for the worse. I write only to express my opinion that upon remand the chancellor will be free to re-examine the custody issue in light of the current situation between the parties. Depending upon those circumstances upon rehearing, the chancellor may award custody to the mother, to the father, or again to both if the chancellor determines that the parties are now communicating and can now work in concert to raise the child. Of course, the polestar of such a decision must still be the best interest of the child.